THE COURT.
This proceeding in which Alondra Park is the appellant is companion to another proceeding, County of Los Angeles v. City Council of the City of Lawndale, Civil No. 25421, 202 Cal.App.2d 20 [20 Cal.Rptr. 363] in the files of this court. The petition in each proceeding sought annulment of action taken by the City of Lawndale which purports to annex to the city an area known as Alondra Park, which was the property of the county under long-term lease to petitioner, Alondra Park Country Club, Inc. Each petitioner claimed to have filed with the City Council of Lawn-dale a written protest pursuant to section 35312 of the Government Code sufficient to terminate the proceedings for annexation. Each petitioner was denied the relief sought in the trial court and prosecuted an appeal. Submission of the appeal of Alondra Park in the instant proceedings was deferred pending our disposition of the appeal of the county in Civil No. 25421. Our judgment upon the latter appeal, which has become final, reversed the trial court and directed entry of another judgment annulling the annexation proceedings. (202 Cal.App.2d 20 [20 Cal.Rptr. 363].)
The legal issues tendered upon the present appeal having become moot, the appeal is dismissed, each party to bear its own costs of appeal.